Exhibit 10.1

ALIGN TECHNOLOGY, INC.

2005 INCENTIVE PLAN

(amended April 2012)

1. Purposes of the Plan. The purposes of this Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide incentives to individuals who perform services to the Company, and

 

  •  

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, SARs, Restricted Stock Units, Performance Units,
Performance Shares and other stock or cash awards as the Administrator may
determine.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

(c) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, SARs, Restricted Stock Units, Performance Units,
Performance Shares and other stock or cash awards as the Administrator may
determine.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(f) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(g) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(h) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(i) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

(j) “Common Stock” means the common stock of the Company.

(k) “Company” means Align Technology, Inc., a Delaware corporation, or any
successor thereto.

(l) “Consultant” means any person, including an advisor, engaged by the Company
or its Affiliate to render services to such entity.

(m) “Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.

(n) “Director” means a member of the Board.

(o) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

-2-



--------------------------------------------------------------------------------

(p) “Employee” means any person, including Officers and Directors, employed by
the Company or its Affiliates. Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r) “Fair Market Value” means, as of any date, the value of Common Stock as the
Administrator may determine in good faith by reference to the price of such
stock on any established stock exchange or a national market system on the day
of determination if the Common Stock is so listed on any established stock
exchange or a national market system. If the Common Stock is not listed on any
established stock exchange or a national market system, the value of the Common
Stock as the Administrator may determine in good faith.

(s) “Fiscal Year” means the fiscal year of the Company.

(t) “Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

(u) “Inside Director” means a Director who is an Employee.

(v) “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Company or its Affiliates,
or any other intentional misconduct by such person adversely affecting the
business or affairs of the Company or its Affiliates in a material manner. The
foregoing definition will not in any way preclude or restrict the right of the
Company or its Affiliates to discharge or dismiss any Participant for any other
acts or omissions, but such other acts or omissions will not be deemed, for
purposes of the Plan, to constitute grounds for termination for Misconduct.

(w) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(x) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(y) “Option” means a stock option granted pursuant to the Plan.

(z) “Outside Director” means a Director who is not an Employee.

(aa) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(bb) “Participant” means the holder of an outstanding Award.

 

-3-



--------------------------------------------------------------------------------

(cc) “Performance Goals” will have the meaning set forth in Section 12 of the
Plan.

(dd) “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.

(ee) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

(ff) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

(gg) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(hh) “Plan” means this 2005 Incentive Plan.

(ii) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.

(jj) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 9. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

(kk) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(ll) “Section 16(b)” means Section 16(b) of the Exchange Act.

(mm) “Service Provider” means an Employee, Director or Consultant.

(nn) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 18 of the Plan.

(oo) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 8 is designated as a SAR.

(pp) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 18 of the
Plan,

 

-4-



--------------------------------------------------------------------------------

the maximum aggregate number of Shares that may be awarded and sold under the
Plan is 16,283,379 Shares, plus up to an aggregate of 5,000,000 Shares that are
or would have been returned to the 2001 Plan as a result of termination of
options or repurchase of Shares on or after March 28, 2005. The Shares may be
authorized, but unissued, or reacquired Common Stock.

(b) Full Value Awards. Any Shares subject to Options or SARs will be counted
against the numerical limits of this Section 3 as one Share for every Share
subject thereto. Any Shares subject to Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units with a per share or unit purchase price
lower than 100% of Fair Market Value on the date of grant will be counted
against the numerical limits of this Section 3 as one and one-half (1 1/2)
Shares for every one (1) Share subject thereto. To the extent that a Share that
was subject to an Award that counted as one and one-half (1 1/2) Shares against
the Plan reserve pursuant to the preceding sentence is recycled back into the
Plan under the next paragraph of this Section 3, the Plan will be credited with
one and one-half (1 1/2) Shares.

(c) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full or, with respect to an Award of Restricted Stock Units,
Performance Units or Performance Shares, is terminated due to failure to vest,
the unpurchased Shares (or for Awards other than Options or SARs, the unissued
Shares) which were subject thereto will become available for future grant or
sale under the Plan (unless the Plan has terminated). Upon the exercise of a SAR
settled in Shares, the gross number of Shares covered by the portion of the
Award so exercised will cease to be available under the Plan. Shares that have
actually been issued under the Plan under any Award will not be returned to the
Plan and will not become available for future distribution under the Plan;
provided, however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are repurchased
by the Company or are forfeited to the Company due to failure to vest, such
Shares will become available for future grant under the Plan. Shares used to pay
the exercise or purchase price of an Award and/or to satisfy the tax withholding
obligations related to an Award will not become available for future grant or
sale under the Plan. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Notwithstanding the foregoing and,
subject to adjustment as provided in Section 18, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan under
this Section 3(c).

(d) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

-5-



--------------------------------------------------------------------------------

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

(vi) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

(viii) to modify or amend each Award (subject to Section 23(c) of the Plan)
including, without limitation, the discretionary authority to extend the
post-termination exercisability period of Awards longer than is otherwise
provided for in the Plan. Notwithstanding the previous sentence, the
Administrator may not modify or amend an Option or SAR to reduce the exercise
price of such Option or SAR after it has been granted (except for adjustments
made pursuant to Section 18) nor may the Administrator cancel any outstanding
Option or SAR and replace it with a new Option or SAR with a lower exercise
price, unless, in either case, such action is approved by the Company’s
stockholders;

 

-6-



--------------------------------------------------------------------------------

(ix) to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 19;

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine;

(xii) to grant in addition to the incentives described in Sections 6, 7, 8, 9,
and 10 below, other incentives payable in cash or Shares under the Plan as
determined by the Administrator to be in the best interests of the Company and
subject to any terms and conditions the Administrator deems advisable; and

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

(d) No Liability. Under no circumstances will the Company, its Affiliates, the
Administrator, or the Board incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company’s,
its Affiliates’, the Administrator’s or the Board’s roles in connection with the
Plan.

5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Stock Appreciation
Rights, Restricted Stock Units, Performance Units, Performance Shares and such
other cash or stock awards as the Administrator determines may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees of
the Company or any Parent or Subsidiary of the Company.

6. Stock Options. Subject to the terms and conditions of the Plan, an Option may
be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

(a) Limitations.

(i) Each Option will be designated in the Award Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Participant during any calendar year

 

-7-



--------------------------------------------------------------------------------

(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.

(ii) The following limitations will apply to grants of Options:

(1) No Service Provider will be granted, in any Fiscal Year, Options or SARs to
purchase more than 1,000,000 Shares.

(2) In connection with his or her initial service, a Service Provider may be
granted Options or SARs to purchase up to an additional 1,000,000 Shares, which
will not count against the limit set forth in Section 6(a)(ii)(1) above.

(3) The foregoing limitations will be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 18.

(4) If an Option or SAR is cancelled in the same Fiscal Year in which it was
granted (other than in connection with a transaction described in Section 18),
the cancelled Option or SAR, as applicable, will be counted against the limits
set forth in subsections (1) and (2) above. For this purpose, if the exercise
price of an Option or SAR is reduced, the transaction will be treated as a
cancellation of the Option or SAR, as applicable, and the grant of a new Option
or SAR, as applicable.

(b) Term of Option. The term of each Option will be seven (7) years from the
date of grant or such shorter term as may be provided in the Award Agreement as
determined by the Administrator in its sole discretion. Moreover, in the case of
an Incentive Stock Option granted to a Participant who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option will be five
(5) years from the date of grant or such shorter term as may be provided in the
Award Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1) In the case of an Incentive Stock Option

a) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.

b) granted to any Employee other than an Employee described in paragraph a)
immediately above, the per Share exercise price will be no less than 100% of the
Fair Market Value per Share on the date of grant.

 

-8-



--------------------------------------------------------------------------------

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be determined by the Administrator, but will be no less than 100% of the
Fair Market Value per Share on the date of grant.

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(iii) Option Agreement. Each Option grant will be evidenced by an Award
Agreement that will specify the exercise price, the term of the Option, the
acceptable forms of consideration for exercise (which may include any form of
consideration permitted by Section 6(c)(iv), the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

(iv) Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws.

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholdings). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Shares are issued, except as provided in
Section 18 of the Plan.

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as a
result of the Participant’s death, Disability or Misconduct, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

 

-9-



--------------------------------------------------------------------------------

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

7. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Notwithstanding the foregoing sentence, for
Restricted Stock intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Code, during any Fiscal Year no Participant
will receive more than an aggregate of 500,000 Shares of Restricted Stock;
provided, however, that in connection with a Participant’s initial service as an
Employee, for Restricted Stock intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, an Employee may
be granted an aggregate of up to an additional 500,000 Shares of Restricted
Stock. The foregoing limitations will be adjusted proportionately in

 

-10-



--------------------------------------------------------------------------------

connection with any change in the Company’s capitalization as described in
Section 18. Unless the Administrator determines otherwise, Shares of Restricted
Stock will be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.

(c) Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The restrictions will lapse at a rate determined by
the Administrator; provided, however, that Shares of Restricted Stock will vest
no earlier than one-third (1/3rd) of the total number Shares of Restricted Stock
subject to an Award each year from the date of grant, unless the Administrator
determines that the Award is to vest upon the achievement of a performance
objective, provided the period for measuring performance will be at least twelve
months. After the grant of Restricted Stock, the Administrator, in its sole
discretion, may reduce or waive any restrictions for such Restricted Stock upon
or in connection with a Change in Control or upon or in connection with a
Participant’s termination of service, including, without limitation, due to
death or Disability.

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

8. Stock Appreciation Rights.

(a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

 

-11-



--------------------------------------------------------------------------------

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Participant, provided that during
any Fiscal Year, no Participant will be granted SARs or Options covering more
than 1,000,000 Shares. Notwithstanding the foregoing limitation, in connection
with a Participant’s initial service as an Employee, an Employee may be granted
SARs or Options covering up to an additional 1,000,000 Shares. The foregoing
limitations will be adjusted proportionately in connection with any change in
the Company’s capitalization as described in Section 18.

(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of SARs granted under the Plan, provided, however, that the exercise price will
be not less than one hundred percent (100%) of the Fair Market Value of a Share
on the date of grant. Notwithstanding the foregoing provisions of this
Section 8(c), Stock Appreciation Rights may be granted with a per Share exercise
price of less than one hundred percent (100%) of the Fair Market Value per Share
on the date of grant pursuant to a transaction described in, and in a manner
consistent with, Section 424(a) of the Code and the Treasury Regulations
thereunder.

(d) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

(e) Expiration of SARs. A SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement; provided, however, that the term will be no more than seven
(7) years from the date of grant thereof. Notwithstanding the foregoing, the
rules of Section 6(d) also will apply to SARs.

(f) Payment of SAR Amount. Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

9. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
Notwithstanding anything to the contrary in this subsection (a), for Restricted
Stock Units intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, during any Fiscal Year of the Company, no
Participant will receive more than an aggregate of 500,000 Restricted Stock
Units. Notwithstanding the limitation in the previous sentence, for Restricted
Stock Units intended to qualify as “performance-based compensation” within the
meaning

 

-12-



--------------------------------------------------------------------------------

of Section 162(m) of the Code, in connection with his or her initial service as
an Employee, an Employee may be granted an aggregate of up to an additional
500,000 Restricted Stock Units. The foregoing limitations will be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 18.

(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant; provided, however, that Awards of Restricted Stock Units
(other than any Awards granted to Outside Directors) will vest no earlier than
one-third (1/3) of the total number of units subject to such Award each year
from the date of grant, unless the Administrator determines that the Award is to
vest upon the achievement of a performance objective, provided the period for
measuring performance will be at least twelve months. The Administrator may set
vesting criteria based upon the achievement of Company-wide, business unit, or
individual goals (including, but not limited to, continued employment), or any
other basis determined by the Administrator in its discretion.

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout and may
accelerate the time at which any restrictions will lapse or be removed.

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award Agreement
or as otherwise provided in the applicable Award Agreement or as required by
Applicable Laws. The Administrator, in its sole discretion, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again will not
reduce the number of Shares available for grant under the Plan.

(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

(f) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Restricted Stock Units which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

10. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance
Units/Shares granted to each Participant provided that

 

-13-



--------------------------------------------------------------------------------

during any Fiscal Year, for Performance Units/Shares intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, (a) no Participant will receive Performance Units having an initial value
greater than $5,000,000, and (b) no Participant will receive more than 500,000
Performance Shares. Notwithstanding the foregoing limitation, for Performance
Units/Shares intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, in connection with a Participant’s
initial service as an Employee, an Employee may be granted up to an additional
500,000 Performance Shares. The foregoing limitations will be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 18.

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine; provided, however, that
Awards of Performance Units/Shares (other than any Awards granted to Outside
Directors) will vest no earlier than one-third (1/3) of the total number of
units or Shares subject to such Award each year from the date of grant, unless
the Administrator determines that the Award is to vest upon the achievement of a
performance objective, provided the period for measuring performance will be at
least twelve months. The Administrator may set performance objectives based on
the achievement of Company-wide, divisional, or individual goals, applicable
federal or state securities laws, or any other basis determined by the
Administrator in its discretion.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share upon or in connection with a Change
in Control or upon or in connection with a Participant’s termination of service,
including, without limitation, due to death or Disability.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period, or as otherwise provided in the
applicable Award Agreement or as required by Applicable Laws. The Administrator,
in its sole discretion, may pay earned Performance Units/Shares in the form of
cash, in Shares (which have an aggregate Fair Market Value equal to the value of
the earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

 

-14-



--------------------------------------------------------------------------------

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

(g) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Performance Units/Shares as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Performance Units/Shares which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

11. Other Cash or Stock Awards. In addition to the incentives described in
Sections 6 through 10 above, the Administrator may grant other incentives
payable in cash or Shares under the Plan as it determines to be in the best
interests of the Company and subject to such other terms and conditions as it
deems appropriate, provided that in any Fiscal Year, a Participant will not
receive a cash Award under this Section in excess of $5,000,000.

12. Performance-Based Compensation Under Code Section 162(m).

(a) General. If the Administrator, in its discretion, decides to grant an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the provisions of this Section 12 will control over any contrary
provision in the Plan; provided, however, that the Administrator may in its
discretion grant Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code to such Participants that are
based on Performance Goals or other specific criteria or goals but that do not
satisfy the requirements of this Section 12.

(b) Performance Goals. The granting and/or vesting of Awards of Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units and
other incentives under the Plan may be made subject to the attainment of
performance goals relating to one or more business criteria within the meaning
of Section 162(m) of the Code and may provide for a targeted level or levels of
achievement (“Performance Goals”) including cash flow; cash position; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per Share; economic profit; economic value added; equity
or stockholder’s equity; market share; net income; net profit; net sales;
operating earnings; operating income; profit before tax; ratio of debt to debt
plus equity; ratio of operating earnings to capital spending; return on net
assets; sales growth; Share price; or total return to stockholders. Any
Performance Goals may be used to measure the performance of the Company as a
whole or a business unit or other segment of the Company, or one or more product
lines or specific markets and may be measured relative to a peer group or index.
The Performance Goals for a Participant will be determined by the Administrator
based on the Company’s tactical and strategic business objectives, which may
differ from Participant to Participant and from Award to Award. Prior to the
Determination Date, the Administrator will

 

-15-



--------------------------------------------------------------------------------

determine whether to make any adjustments to the calculation of any Performance
Goal with respect to any Participant for any significant or extraordinary events
affecting the Company. In all other respects, Performance Goals will be
calculated in accordance with the Company’s financial statements, generally
accepted accounting principles, or under a methodology established by the
Administrator prior to the issuance of an Award, which is consistently applied
and identified in the financial statements, including footnotes, or the
management discussion and analysis section of the Company’s annual report.

(c) Procedures. To the extent necessary to comply with the performance-based
compensation provisions of Section 162(m) of the Code, with respect to any Award
granted subject to Performance Goals and intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, on or before
the Determination Date (i.e., within the first twenty-five percent (25%) of the
Performance Period, but in no event more than ninety (90) days following the
commencement of any Performance Period or such other time as may be required or
permitted by Section 162(m) of the Code), the Administrator will, in writing,
(i) designate one or more Participants to whom an Award will be made,
(ii) select the Performance Goals applicable to the Performance Period,
(iii) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (iv) specify
the relationship between Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Participant for such Performance Period.

(d) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Participant and is intended to constitute qualified
performance-based compensation under Section 162(m) of the Code will be subject
to any additional limitations set forth in the Code (including any amendment to
Section 162(m)) or any regulations and ruling issued thereunder that are
requirements for qualification as qualified performance-based compensation as
described in Section 162(m) of the Code, and the Plan will be deemed amended to
the extent necessary to conform to such requirements.

(e) Determination of Amounts Earned. Following the completion of each
Performance Period, the Administrator will certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code for
a Performance Period only if the Performance Goals for such period are achieved.
In determining the amounts earned by a Participant pursuant to an Award intended
to qualified as “performance-based compensation” under Section 162(m) of the
Code, the Committee will have the right to (a) reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period,
(b) determine what actual Award, if any, will be paid in the event of a
termination of employment as the result of a Participant’s death or disability
or upon a Change in Control or in the event of a termination of employment
following a Change in Control prior to the end of the Performance Period, and
(c) determine what actual Award, if any, will be paid in the event of a
termination of employment other than as the result of a Participant’s death or
disability prior to a Change of Control and prior to the end of the Performance
Period to the extent an actual Award would have otherwise been achieved had the
Participant remained employed through the end of the Performance Period. A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code for
a Performance Period only if the Performance Goals for such period are achieved.

 

-16-



--------------------------------------------------------------------------------

13. Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral of Awards will not be subject to the additional tax or
interest applicable under Code Section 409A, except as otherwise determined in
the sole discretion of the Administrator. The Plan and each Award Agreement
under the Plan is intended to meet the requirements of Code Section 409A and
will be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator. To the extent
that an Award or payment, or the settlement or deferral thereof, is subject to
Code Section 409A, the Award will be granted, paid, settled or deferred in a
manner that will meet the requirements of Code Section 409A, such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Code Section 409A.

14. Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise and except as required by Applicable Laws, vesting of Awards
granted hereunder will be suspended during any unpaid leave of absence. A
Service Provider will not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary. For purposes of
Incentive Stock Options, no such leave may exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then six (6) months following the first (1st) day of such
leave, any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.

15. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.

16. Termination of Relationship as a Service Provider due to Misconduct. If a
Participant ceases to be a Service Provider due to his or her Misconduct or
should a Participant engage in Misconduct while holding an outstanding Award,
then all Awards that the Participant then holds will immediately terminate and
the Participant will have no further rights with respect to such Awards. Upon
such a termination, the Shares covered by the Awards that so terminate will
revert to the Plan.

 

-17-



--------------------------------------------------------------------------------

17. Awards to Outside Directors. Outside Directors will be entitled to receive
all types of Awards under this Plan, including discretionary Awards.

18. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share and
unit limits set forth in Sections 3, 6, 7, 8, 9, 10 and 17.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

(c) Change in Control. In the event of a Change in Control, each outstanding
Award will be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation does not assume or substitute for the
Award (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights that are not assumed or substituted for, including Shares as to which
such Awards would not otherwise be vested or exercisable, all restrictions on
Restricted Stock, Restricted Stock Units, and Performance Shares/Units not
assumed or substituted for will lapse, and, with respect to Awards with
performance-based vesting not assumed or substituted for, all performance goals
or other vesting criteria will be deemed achieved at one hundred percent
(100%) of target levels and all other terms and conditions met. In addition, if
an Option or Stock Appreciation Right is not assumed or substituted for in the
event of a Change in Control, the Administrator will notify the Participant in
writing or electronically that the Option or Stock Appreciation Right will be
fully vested and exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
will terminate upon the expiration of such period.

With respect to Awards granted to Outside Directors that are assumed or
substituted for, if on the date of or following such assumption or substitution
the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant, then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares subject thereto, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units will lapse,
and, with respect to Awards with performance-based vesting, all performance
goals or other vesting criteria will be deemed achieved at one hundred percent
(100%) of target levels and all other terms and conditions met.

 

-18-



--------------------------------------------------------------------------------

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Restricted Stock Unit,
Performance Share or Performance Unit which the Administrator can determine to
pay in cash, the fair market value of the consideration received in the merger
or Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the successor corporation
or its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
an Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit, Performance Share or Performance Unit, for each Share subject to such
Award (or in the case of an Award settled in cash, the number of implied shares
determined by dividing the value of the Award by the per share consideration
received by holders of Common Stock in the Change in Control), to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.

Notwithstanding anything in this Section 18(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
objectives (including any Performance Goals) will not be considered assumed if
the Company or its successor modifies any of such performance objectives without
the Participant’s consent; provided, however, a modification to such performance
objectives only to reflect the successor corporation’s post-Change in Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption.

Notwithstanding anything in this Section 18(c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A of the Code and if the
change in control definition contained in the Award Agreement or other agreement
related to the Award does not comply with the definition of “change in control”
for purposes of a distribution under Section 409A of the Code, then any payment
of an amount that is otherwise accelerated under this Section will be delayed
until the earliest time that such payment would be permissible under
Section 409A of the Code without triggering any penalties applicable under
Section 409A of the Code.

19. Tax Withholding

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to be withheld, (c) delivering to the Company already-

 

-19-



--------------------------------------------------------------------------------

owned Shares having a Fair Market Value equal to the amount required to be
withheld, provided the delivery of such Shares will not result in any adverse
accounting consequences as the Administrator determines in its sole discretion,
(d) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld or (e) retaining from salary or other amounts payable to the
Participant cash having a sufficient value to satisfy the amount required to be
withheld. The amount of the withholding requirement will be deemed to include
any amount which the Administrator agrees may be withheld at the time the
election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.

20. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

21. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

22. Term of Plan. Subject to Section 26 of the Plan, this Plan as adopted by the
Board in its amended and restated form will become effective as of the date of
the Company’s 2010 Annual Meeting of Stockholders and will continue in effect
for a term ending on the ten (10) year anniversary of such meeting, unless
terminated earlier under Section 23 of the Plan.

23. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws. Without limiting the foregoing sentence, the number of Shares available
under the Plan pursuant to Section 3 herein may not be increased without
approval of the Company’s stockholders, except as provided in Section 3.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 

-20-



--------------------------------------------------------------------------------

24. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

25. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

26. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

 

-21-